DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 11/14/22 are acknowledged and entered. Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Flom (US 2006/0293925, previously cited) in view of Lodha, et al. (US 2021/0350648, herein Lodha).1	Regarding claim 1, Flom teaches a method of authenticating medical information comprising:	(A) authenticating, by one or more computer systems, an identity of a first user (paragraph 0040);	(B) receiving, by one or more computer systems, first biometric data related to the first user (paragraph 0036);	(C) associating, by one or more computer systems, the identity of the first user and the first biometric data (paragraph 0036);	(D) receiving, by one or more computer systems, at least one medical record related to the first user (paragraph 0036);	(E) receiving, by one or more computer systems, second biometric data related to the first user (paragraph 0037);	(F) determining, using a biometric recognition system, if the second biometric data matches the first biometric data (paragraph 0037);	(G) in response to a determination that the second biometric data matches the first biometric data in (F), then (paragraph 0038):	(H) providing, using one or more computer systems, the at least one medical record (paragraph 0038).	Flom does not explicitly teach the at least one medical record including an antibody test result.	Lodha teaches the at least one medical record including an antibody test result (paragraph 0115).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Flom and Lodha, because such a combination aids to limit exposure to disease (abstract of Lodha).	Regarding claim 2, Flom further teaches the biometric recognition system includes at least one of a facial recognition system and a fingerprint recognition system (paragraph 0034).	Regarding claim 3, Flom further teaches the providing the at least one medical record in (H) includes providing the at least one medical record to a venue (paragraph 0038).	Regarding claim 4, Flom further teaches (I) determining whether the at least one medical record meets a first requirement (paragraph 0039);	(J) in response to a determination that the at least one medical records meets the first requirement, granting the first user access to a first venue (paragraph 0039).
Claims 8-10, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US 2016/0042126, previously cited) in view of Lodha.2	Regarding claim 8, Walton teaches a method of authenticating medical information comprising:	(A) receiving information relating to a first alphanumeric character string displayed on a first identification card associated with a first user (paragraph 0026);	(B) receiving at least one medical record related to the first user (paragraph 0025);	(C) producing, using card production equipment, a first card displaying at least some of the information relating to the first alphanumeric character string and at least a portion of the at least one medical record (paragraph 0028).	Walton does not explicitly teach the at least one medical record including an antibody test result.	Lodha teaches the at least one medical record including an antibody test result (paragraph 0115).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Walton and Lodha, because such a combination aids to limit exposure to disease.	Regarding claim 9, Walton further teaches the information relating to a first alphanumeric character string on a first identification card includes at least one digit of a first driver's license number associated with the first user (paragraph 0026).	Regarding claim 10, Walton further teaches the at least one digit of the first driver's license associated with the first user includes a total of the last four digits of the first driver's license number associated with the first user (paragraph 0026).	Regarding claim 12, Walton further teaches (A)(1) receiving a fist photograph of the first user (paragraph 0011);	(A)(2) receiving contact information of the first user (paragraph 0011);	(C)(1) printing the first photograph and/or the contact information on the first card (paragraph 0011).	Regarding claim 14, Walton further teaches (C)(1) associating a quick response (QR) code with at least a portion of the at least one medical record (paragraph 0024);	(C)(2) printing the QR code on the first card (paragraph 0024).	Regarding claim 15, Walton further teaches (A)(1) associating a first system identification code with the first user (paragraph 0024);	(C)(1) printing the first system identification code on the first card (paragraph 0024).	Regarding claim 16, Walton further teaches the displaying of at least a portion of the at least one medical record in (C) includes displaying the at least a portion of the at least one medical record on a programmable digital readout embedded in the first card (paragraph 0024).	Regarding claim 17, Walton further teaches (C)(1) providing a magnetic stripe on the first card (paragraph 0027);	(C)(2) encoding at least a portion of the at least one medical record onto the magnetic stripe (paragraph 0027).	Regarding claim 18, Walton further teaches (C)(1) associating the first card with a credit card services provider (paragraph 0027).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Flom in view of Lodha and in further view of Abousy (US 2009/0177495, previously cited).3	Regarding claim 5, Flom in view of Lodha teaches the method of claim 1, as discussed above.	Flom in view of Lodha does not explicitly teach the at least one medical record includes at least one of vaccination information and viral anti-body test results.	Abousy teaches the at least one medical record includes at least one of vaccination information and viral anti-body test results (paragraph 0020).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Flom in view of Lodha and Abousy, because such a combination allows the user ready access to complete medical records (paragraph 0009 of Abousy).	Regarding claim 6, Abousy further teaches the first requirement includes at least one of a valid vaccination record and a positive viral anti-body test result (paragraph 0020).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flom in view of Lodha and in further view of Walton.	Regarding claim 7, Flom in view of Lodha teaches the method of claim 1, as discussed above.	Flom in view of Lodha does not explicitly teach the providing the at least one medical record in (H) includes at least one of displaying the at least one medical record on a user device and providing a quick response (QR) code.	Walton teaches the providing the at least one medical record in (H) includes at least one of displaying the at least one medical record on a user device and providing a quick response (QR) code (paragraph 0024).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Flom in view of Lodha and Walton, because a QR code can be imaged by many different devices (paragraph 0009 of Walton).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Lodha and in further view of Abousy, 	Regarding claim 11, Walton in view of Lodha teaches the method of claim 8, as discussed above.	Walton does not explicitly teach the at least one medical record includes at least one of vaccination information and viral anti-body test results.	Abousy teaches the at least one medical record includes at least one of vaccination information and viral anti-body test results (paragraph 0020).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Walton in view of Lodha and Abousy, because such a combination allows the user ready access to complete medical records (paragraph 0009 of Abousy).	Regarding claim 13, Abousy further teaches (C)(1) embedding a microchip into the first card (paragraph 0025);	(C)(2) storing at least a portion of the at least one medical record onto the microchip (paragraph 0025).
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of the new grounds of rejection. New reference Lodha has been used to teach the added limitations. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to the cited paragraphs in each reference, please see also the associated figures.
        2 In addition to the cited paragraphs in each reference, please see also the associated figures.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.